Citation Nr: 0814500	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis secondary to herbicide exposure.  

2.  Entitlement to an initial compensable rating for hearing 
loss.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a seizure 
disorder.  

4.  Entitlement to service connection for a seizure disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran testified at a hearing before the Board in March 
2008 at the RO.  The undersigned Veterans Law Judge presided.  

The record shows that the veteran had also initiated an 
appeal of the RO's June 2004 denial of an initial rating 
greater than 10 percent for pseudofolliculitis barbae.  He 
was issued statement of the case (SOC) in February 2005.  
Although the veteran's original disagreement with the 
decision remained pending through the issuance of the SOC, he 
failed to appeal that decision, and it became final.  
38 C.F.R. § 20.302(b) (2007); see also Ricafort v. Nicholson, 
21 Vet. App. 198 (2007).  

The issue concerning service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On March 5, 2008, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran that a withdrawal is requested of his appeal of the 
issues relating to service connection for pulmonary 
tuberculosis secondary to herbicide exposure and to an 
initial compensable rating for hearing loss.  

2.  A rating decision in January 2003 found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for a seizure 
disorder.  He was notified of that decision in January 2003 
and did not file a notice of disagreement within one year of 
that notice.  

3.  Some of the evidence added to the record since January 
2003 was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim.  The 
evidence raises a reasonable possibility of substantiating 
the claim.  



CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the 
substantive appeal by the appellant concerning the issues of 
service connection for pulmonary tuberculosis secondary to 
herbicide exposure and of an initial compensable rating for 
hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  Evidence received since the January 2003 rating decision, 
which denied the veteran's claim for service connection for a 
seizure disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pulmonary tuberculosis and hearing loss 

The record shows that the veteran had appealed an August 2003 
rating decision that denied service connection for pulmonary 
tuberculosis secondary to herbicide exposure, and a March 
2003 rating decision that granted an initial zero percent 
rating for hearing loss.  At his board hearing in March 2008, 
however, the veteran submitted a written withdrawal of his 
appeal of both of those issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant  
has withdrawn his appeal of the above issues and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of those issues and 
they are dismissed.

II.  Seizure disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
seizure disorder becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a seizure disorder has been denied 
several times by the RO.  The last time was by a rating 
decision in January 2003.  Evidence that was previously of 
record included the veteran's service medical records, 
private and VA treatment records dated since 1974, the report 
of a VA compensation examination in November 1996, and two 
lay statements.  The service medical records are silent for 
any complaints, clinical findings, or diagnosis of seizures 
or a seizure disorder.  The private medical records reflect 
evaluation for possible seizures in 1974.  The VA clinic 
records are dated in 1999 and 2000 and show a "history" of 
seizures since 1969.  Dilantin had reportedly been prescribed 
at one point, but the veteran admitted to poor compliance.  
He was evaluated in early 1999 for what were accepted by a 
neurologist as seizures.  The examiner restarted the veteran 
on Dilantin and cautioned against driving and working with 
dangerous machinery.  Also of record were two lay statements, 
one from an individual who confirmed the veteran's report 
that he had visited him while the veteran was in Vietnam when 
he "some type of blackout or seizure."  The other statement 
was by an individual who indicated that the veteran visited 
him in August 1969 and that he had a seizure and was taken to 
the hospital for treatment.  The veteran has indicated that 
he is unsure which hospital he was taken to, but requests for 
records from the likely hospitals have been fruitless, 
possibly due to the passage of time.  

Evidence added to the record since January 2003 includes 
duplicate copies of 1974 and 1975 private treatment records, 
reports of other private treatment from 1974 through 2003, 
and records of VA treatment from October 2003 through 
January 2006.  The private treatment records do not 
specifically relate any current seizure disorder to service.  
However, the VA clinic reports do indicate the possibility 
that the veteran's reported passing out during service might 
have been a seizure and at a friend's house in 1969.  In 
addition, the veteran's testimony at his Board hearing 
provided a fuller picture of the episodes he had reported 
that he had during service, which are supported by the lay 
statements, as well as by a September 2005 addendum provided 
by a VA consultant.  

The Board finds that the additional evidence that has been 
received since January 2003 was not previously of record, and 
that, the evidence, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim - that the episodes during service 
were in fact seizures.  The evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, the Board concludes that new and material evidence 
has been presented to reopen the veteran's claim.  

However, because the VA examiner in September 2005 indicated 
that the episode of passing out in service could have been a 
seizure, the Board finds that additional development is 
needed prior to consideration of the merits claim based on 
all of the evidence of record.  Therefore, the reopened claim 
must be remanded, as discussed below.  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
application to reopen his claim, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The required notice was provided before the adverse decision 
in August 2003.  The Board observes that the May 2007 
supplemental statement of the case (SSOC) discussed the 
evidence that had been received since the last prior denial 
of the claim in January 2003, in conjunction with all of the 
evidence of record - having reopened the veteran's claim.  
In addition, the May 2007 SSOC provided the veteran with the 
full text of 38 C.F.R. § 3.159, which sets forth VA's duties 
to notify and to assist him in substantiating his claim.  
Further, an RO letter in May 2006 notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, private 
and VA treatment records covering the entire period of the 
appeal, as well as other pertinent evidence, have been 
received.  No further development action is necessary.  


ORDER

The appeals concerning service connection for pulmonary 
tuberculosis secondary to herbicide exposure, and an initial 
compensable rating for hearing loss are dismissed.  

The claim for service connection for a seizure disorder is 
reopened.  


REMAND

As noted above, the September 2005 addendum indicated that 
the veteran's reported episode during service could have been 
a seizure, and the examiner referred the case for development 
of additional evidence.  The Board believes that an 
additional medical opinion is needed, after specifically 
reviewing all of the medical and lay evidence in this case, 
concerning the likelihood that the episodes that were 
described by the veteran and verified by the lay statements 
were the initial manifestations of the veteran's current 
seizure disorder.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination.  The examiner 
should review the claims file, in 
particular the lay statements and the 
veteran's hearing testimony concerning 
the reported episodes of passing out in 
1969, and provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that those reported episodes 
were seizures and that they are 
etiologically related to any current 
seizure disorder.  If it would be 
speculative to make such a determination, 
the examiner should so state.  The 
opinion should be supported by adequate 
rationale.  

2.  Upon completion of the requested 
examination, again consider the veteran's 
claim for service connection for a 
seizure disorder.  If action taken is not 
to the veteran's satisfaction, provide 
him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


